HEDRICK, Judge.
The only exception in the record is to the judgment. Such an exception presents the face of the record for review. The record affirmatively shows that the defendant, represented by privately employed counsel, freely, understandingly, and voluntarily entered a plea of nolo contendere to a bill of indictment, proper in form, charging him with feloniously assaulting Jim Smith with a deadly weapon, to wit: a hammer, with intent to kill, inflicting serious injury. The prison sentence of eight to ten years is within the limits prescribed by statute for the offense charged. The judgment is
Affirmed.
Judges Campbell and Vaughn concur.